DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/925,724 filed on 7/10/2020. Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. (WO 2016/024557 A1)1.
Regarding claim 1, Kataoka discloses (fig. 1) A power transmission device comprising: 
a clutch housing 2 that rotates together with rotation of an input member 1 and includes a plurality of drive-side clutch plates 6; 
a clutch member 4 with a plurality of driven-side clutch plates 7 that are alternately formed with the drive-side clutch plates of the clutch housing and the clutch member coupled with an output member 3; 
a pressure member 5 attached to the clutch member, the pressure member pressing the drive-side clutch plates and the driven-side clutch plates against each other or releasing a press-contact force in accordance with movement relative to the clutch member in an axial direction; 
urging member 10 urges the pressure member in a direction so that the drive-side clutch plates and the driven-side clutch plates are pressed against each other; 
a separate receiving member 11 is attached to the pressure member, the receiving member receives an urging force of the urging member on the pressure member side, and the receiving member transmits the urging force to the pressure member; and 
a back-torque limiting cam including a pair of cam surfaces C1, C2 that reduce a press-contact force between the drive-side clutch plates and the driven- side clutch plates if the pressure member and the clutch member rotate relative to each other when a rotation speed of the output member exceeds a rotation 27Attorney Docket No. 6340-000229-US-COspeed of the input member, one of the cam surfaces formed in the receiving member, the other cam surface formed in the clutch member; 
the power transmission device transmits or cuts off rotational power input to the input member to the output member by pressing the drive-side clutch plates and the driven-side clutch plates against each other or releasing the press-contact force; and 


    PNG
    media_image1.png
    489
    613
    media_image1.png
    Greyscale

Annotated figure 1 of Kataoka.

Regarding claim 2, Kataoka discloses (fig. 1) the radially-outside restricting portion includes: a flange portion 11c formed on an opening side (right side) of the receiving member, and a contact portion (axial surface adjacent 11c, and radial surface adjacent the corner) formed in the pressure member, the contact portion restricting the radially-outward movement of the receiving member by contact with the flange portion (at least axially). 

Regarding claim 3, Kataoka discloses (fig. 1) the contact portion is a wall surface (axial wall surface and radial wall surface) extending in a rotation axis direction of the pressure member (at least partially), the wall contacts a side surface of the flange portion (as shown). 

Regarding claim 4, Kataoka discloses (fig. 1)  the contact portion, in plan view, has a shape conforming to an outer peripheral shape of the flange portion (as shown, the shapes conform to one another).

Regarding claim 5, Kataoka discloses (fig. 1) an attachment hole 5b for attaching the receiving member is formed in the pressure member, and the radially-outside restricting portion includes a radially-outside opening (right side) of the attachment hole, the radially-outward restriction portion restricts the radially-outward movement by contact with the receiving member (fig. 1, in contact as shown). 

Regarding claim 6, Kataoka discloses (fig. 1) the receiving member has a contact surface (right circled surface in annotated figure, part of the restricting portion) with a shape conforming to the radially-outside opening of the attachment hole (as shown, the shapes conform to one another), and the contact surface contacts the radially-outside opening (in contact as shown).

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The documents listed on the PTO-892 disclose similar power transmission devices with separate receiving members for the spring elements.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference is made to US 2017/0184156, which is the US equivalent document of  WO 2016/024557 A1.